GOLDTHWAITE, J.
As we understand the case, no question arises out of its facts, as to the nature and extent of the liability of an infant for necessaries furnished; because, in point of fact, *43no credit whatever, was given to the infant, but the goods were supplied solely upon the credit of the guardian, and were charged to him. The circumstance that the credit was induced by the fact that his ward had an estate of her own, from which the payment was expected to come, cannot change the character of the contract. The guardian is personally responsible to the plaintiffs, and his refusal or inability to pay, cannot shift the responsibility upon the infant.
If she could be held personally liable, under the circumstances of this case, every infant will be liable for the necessaries furnished for its support, although the guardian may have misapplied the estate committed to his charge for that very purpose. It is very possible that the account now sued may have formed some part of the charge made by the guardian when he settled with the County Court; but, conceediñg such is not the fact, it cannot shift the liability raider the contract, from the guardian to his ward, or in any manner render her liable for the debt.
The judgment must be reversed, and if desired, the cause will be remanded.